EXHIBIT 10.20

 

 

AGREEMENT

 

 

between

 

 

CONN-SELMER,  INC.

 

 

and

 

 

U.A.W. LOCAL 2359

 

 

February 15, 2008

 

Thru

 

February 15, 2011

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

A

 

Absence

 

Attendance Policies

 

 

 

B

 

Benefits

 

Dental Plan

 

Flexible Spending Account

 

Hospitalization Plan

 

Life Insurance and AD&D

 

Pension

 

Sickness & Accident

 

Vision Plan

 

Benefits Waiting Period

 

Bereavement Pay

 

Bulletin Boards

 

 

 

C

 

Call Back

 

Claims Processing

 

COBRA

 

Committee Changes

 

Company Rules, Regulations & Policies

 

 

 

D

 

Dental Plan

 

Departmental Stewards

 

Discharge Procedures & Grievances

 

Disciplinary Action Shop Committee & Stewards

 

Double Time

 

 

2

--------------------------------------------------------------------------------


 

Duration of Agreement

 

 

 

F

 

Family & Medical Leave

 

Flexible Spending Accounts

 

Fringes & Scope of the Agreement

 

 

 

G

 

General Provisions

 

Grievance Procedure

 

Group Leader Pay

 

 

 

H

 

Holiday Pay Qualifications

 

Holidays

 

Hospitalization Plans

 

 

 

I

 

Injury Reporting

 

Instructor Pay

 

Intent of Dispute Adjustments

 

 

 

J

 

Job Posting and Bidding

 

Job Classifications and Hourly Rates

 

Judy Duty

 

 

 

L

 

Lateness

 

Lay-Off Procedure

 

Lay-Off Clause

 

Leave of Absence

 

Letters of Understanding(s)

 

Life Insurance and AD&D

 

Lost Time – Injury

 

 

 

M

 

Major Attendance Policy

 

 

3

--------------------------------------------------------------------------------


 

Management

 

Medical Disqualifications

 

Medical Examination

 

Medicare Insurance Premium

 

Memorandum of Agreement(s)

 

Minor Attendance Policy

 

 

 

N

 

New Employee Classification

 

Nondiscrimination

 

Normal Work Week

 

Nortification of Address Changes

 

Notification of Job Status

 

No Strike/No Lockout

 

No Work

 

 

 

O

 

Out Early

 

Opt-Out Program

 

Overtime

 

 

 

P

 

Pension

 

Personal Holiday

 

Probationary Period.

 

 

 

Q

 

Quality, Cost, Delivery and Safety

 

 

 

R

 

Reassignment to Bargaining Unit

 

Recall Procedure

 

Recognition

 

Re-Negotiation

 

Representation

 

Rest Periods

 

 

4

--------------------------------------------------------------------------------


 

Retirement Agreement

 

Retiree Insurance Premium

 

 

 

S

 

Seniority

 

Seniority Forfeiture

 

Seniority Grievances

 

Seniority Rolls

 

Shift Differentials

 

Sickness & Accident Weekly Benefit

 

Special Rates

 

Superseniority Status

 

Supervisors Working

 

 

 

T

 

Telephone Usage

 

Temporary Employee

 

Temporary Reductions

 

Temporary Transfers

 

Time and One-Half

 

Time and Attendance, Labor Reporting

 

Traditional Hourly Rates

 

Transfer into Bargaining Unit

 

Transportation to Company Doctor

 

 

 

U

 

Union Activities

 

Union Security

 

Union Shop Committee

 

 

 

V

 

Vacation

 

“Call-In” Vacation

 

Lost Time Allowances

 

Lost Time Qualifications

 

 

5

--------------------------------------------------------------------------------


 

Vacation Pay

 

Vacation Requirements

 

Vacation Period

 

Vision Plan

 

 

 

W

 

Wage Rates

 

Work Schedule

 

Workers’ Compensation

 

 

6

--------------------------------------------------------------------------------


 

COLLECTIVE BARGAINING AGREEMENT

 

THE AGREEMENT, made and entered into as of the 15th day of February, 2008
through February 15, 2011 by and between CONN-SELMER, INC., whose office is
located at 34199 Curtis Boulevard, Eastlake, Ohio, (hereinafter designated as
the Company) and U.A.W. Local 2359 (hereinafter designated as the Union).

 

NONDISCRIMINATION.  The company and the union are committed to the optimum
utilization of human resources and equal opportunity.  Job applicants and
employees are evaluated on the basis of job qualifications – not age,
disability, gender, national origin, race, religion, or any other legally
protected group characteristic.  The company and the union are committed to
maintaining a place of employment that is safe, productive, and free from any
form of harassment or violence.  The company and the union each agree that they
shall not discriminate against any employee who exercises any legally protected
rights.  The company will not discriminate against any employee because of
membership in the union.

 

ARTICLE I – MANAGEMENT

 

Section A. Subject to the provision of this Agreement, it is expressly
understood and agreed that the right to manage the Plant and direct the work
force is vested exclusively in Management. and that all rights not specifically
modified in the Agreement are retained by the Company including the rights to
hire, suspend, or discharge for proper cause, or transfer, and the right to
relieve employee from duty because of lack of work, or for any other legitimate
reason are vested exclusively in the Company, provided that this will not be
used for purpose of discrimination against any member of the Union.

 

ARTICLE II – RECOGNITION

 

The Company recognizes the Union as the sole and exclusive bargaining agency for
all its employees (except supervision, plant protection, and office workers)
with respect to rates of pay, working conditions and hours or days of work.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III – REPRESENTATION

 

Section A. UNION SHOP COMMITTEE. The Union shall be represented by a Shop
Committee of not more than five (5) members nor less than three (3) members, all
of whom shall be employees of the Company, shall have completed their
probationary period with the Company as herein provided, and shall be chosen by
members of the Union.

 

The Union Shop Committee shall negotiate in the manner as hereinafter provided
with the Company on grievances that may arise in the Plant.  International Union
Officials may be called in by the Shop Committee to assist in these
negotiations.

 

Section B. DEPARTMENTAL STEWARDS. The Union, in addition to the Shop Committee,
shall be represented by Departmental Stewards who shall be employees of the
Company, having completed their probationary period, and shall be chosen by and
from members of the Union on a basis of one (1) Steward for each Supervisor,
with the assurance of a minimum of one (1) Steward for each work shift scheduled
by the Company.

 

In the application of the above, it is agreed, the Union shall be entitled to a
Steward for each designated Department or group of Departments.

 

Section C. COMMITTEE CHANGES. The Union agrees to keep the Company informed at
all times of who constitutes the Shop Committee and the Stewards’ Committee,
also when changes in said Committees are made.

 

Section D. DISCIPLINARY ACTION: SHOP COMMITTEE AND STEWARDS. A twenty-four hour
grace period will be given to the Shop Committee and Department Stewards when
they are personally involved in disciplinary action that warrants suspension or
discharge, the Chairman will be advised of disciplinary action for investigation
before disciplinary action takes effect.

 

ARTICLE IV -  HOURS AND OVERTIME

 

Section A. NORMAL WORK WEEK. For all hourly employees, the normal work week
shall consist of five (5) days, Monday through Friday, of eight (8) hours each. 
The work schedule for

 

8

--------------------------------------------------------------------------------


 

certain employees, because of the nature of their duties may deviate from the
normal work week schedule – as needed for business purposes.

 

The normal work week is as follows:

 

1st Shift

 

6:15 – 2:45

2nd Shift

 

2:45 –  11:15

3rd Shift

 

10:15 – 6:45

 

Section B. TIME AND ONE-HALF. All work performed in excess of eight (8) hours
during any regular working day or work performed on Saturday, outside of the
week as above defined,  work week, shall be paid for at the rate of time and
one-half their hourly rate of pay. Employees shall receive time and one-half for
all overtime worked.  The pay to be computed on the average hourly earnings for
the week the overtime is worked.

 

Section C. OVERTIME. Employees shall be paid time and one-half for all time
worked prior to their scheduled starting time or after their scheduled quitting
time, once they have completed eight (8) hours.

 

An employee’s scheduled starting and quitting time as scheduled on Monday for
the week shall be considered the employee’s scheduled starting and quitting
times for the remainder of the work week unless mutually agreed upon between the
Company and the Union.

 

The Company agrees to seek volunteers for available overtime by priority of
classification, qualification, and overall seniority. For the purpose of
maintaining efficient operations and complying with customer requirements, the
Company shall have the right to institute daily overtime or to extend the work
week.  Lacking enough volunteers, it shall assign as many junior qualified
employees as needed in that classification or department to perform the work. 
In the application of this provision, no employee shall be required to work in
excess of ten (10) overtime hours per week and not for more than three
(3) consecutive weeks.  A list of employees scheduled for Saturday overtime will
be solicited by Thursday, 11:15 a.m. (when feasible) , and will be posted by
2:45 p.m.

 

9

--------------------------------------------------------------------------------


 

Thursday, and any disputes arising from the posted list must be communicated
before 2:45 p.m. Friday, otherwise a grievance for a seniority claim may not be
submitted.

 

Section D. DOUBLE TIME - Work performed on Sundays shall be paid for at the rate
of double time.  Work performed on the thirteen (13) Holidays in 2008, and the
thirteen (13) Holidays in 2009, and the thirteen (13) Holidays in 2010, shall be
paid for at the rate of double time in addition to Holiday Pay.

 

Section E. NO WORK - When employees report for work, not having been properly
notified in advance that there will be no work, and prevented from performing
their jobs that day through no fault of their own, they shall be guaranteed four
(4) hours work or four (4) hours pay at their hourly rate, if no other work is
available for assignments; in no event shall they be paid for less than four
(4) hours.

 

However, this section shall not apply if the Company is unable to operate its
plant or any portion thereof due to an act of Nature, utility failure,
mechanical breakdown, government restriction, fire, flood, riot, civil
commotion, or labor dispute. , unless the mechanical breakdown or fire is caused
by the company’s negligence.

 

Section F. ABSENCE and ATTENDANCE POLICY

 

LATENESS.  It has been established that if an employee is going to be late for
work, he/she must call his/her Supervisor or leave a detailed message on the
voice message system and advise him/her at what time he/she will arrive.  This
must be done within two (2) hours from starting time.

 

This is necessary in order for the Supervisor to organize the work load in
his/her department so production is not lost for the day.

 

Should he/she not call in and advise the Supervisor that he/she is going to be
late, he/she will not be allowed in the Plant two (2) hours from starting and
will be marked absent for the day.

 

This rule shall not apply if the weather is a factor in preventing the employee
from arriving on schedule.

 

10

--------------------------------------------------------------------------------


 

OUT EARLY:

 

Employees will not be permitted to leave work early, and will be charged with
lost time except for the following reasons:

 

a)     Lack of work.

b)    Obviously ill and unable to continue to work.

c)     Emergency call from family, requiring employee to leave.  Verification
may be requested.

d)    Workers’ Compensation injury or illness.

 

ABSENCE.  It has been established that if an employee is going to be absent from
work, they must call their Supervisor, Human Resources Resources, or leave a
detailed message on the voice message system and advise them that they will be
absent.  This should be done within two (2) hours from starting time.

 

1.        One day sickness will not be excused, unless:

 

a)     Physician’s slip is presented by employee upon return to work.

b)    Employee was sent home the day before because of obvious illness, and
return on following day doubtful.

 

2.        Two day sicknesses will not be excused, unless physician’s slip is
presented by employee upon return to work.

 

3.        Employees returning to work after missing three (3) or more days
because of illness will not be permitted to work without physician’s slip
stating employee is able to perform regular duties.  Physician’s slip must be
presented by employee upon return to work.

 

4.        Absence from work for reason other than illness will not be excused
unless employee received permission from the Human Resources Manager or the
Plant Manager (or their alternate as needed) prior to absence.  Court and legal
appointments that are related to an employee’s infraction of the law are not
excused “whole day” absences.  All court and legal appointments, handled on a
reporting late or an out early basis, will be excused (with advance
notification, provided documentation is submitted upon return to work).  “Whole
day” absence, for court and legal appointments that are not related to an
employee’s infraction of the law,

 

11

--------------------------------------------------------------------------------


 

will be excused (with advance notification, provided documentation is submitted
upon return to work).

 

5.        Death in family, jury duty, etc. will be excused absences once
verification is presented.

 

6.        “Emergencies” that occur between work shifts will be handled on an
individual basis.  The Human Resource Manager must be consulted before excusing
absence.

 

7.        Previously scheduled overtime for a Saturday and/or Sunday
(hereinafter called “weekend overtime”) will be assigned in accordance with the
established procedure, however, any unexcused absence will fall under the
following guideline:

 

a.     All unexcused weekend overtime missed will be charged at scheduled time. 
(i.e., 5 hrs. o.t. =  5 hrs missed.)

 

8.        Any jail time preventing an employee’s ability to report to work will
not be viewed as an excused absence.  The Company will not issue any leaves of
absence towards time spent in jail.  Each consecutive day in jail will be
charged against the 16 Hour Policy (Infractions of a Minor Nature, #1).  The
number of days permitted will depend upon the number of warnings the employee’s
personnel record can support, to a maximum of nine (9) days.  Any time in jail
beyond what the employee’s record can support will lead to dismissal.  Should
the employee not be convicted, all jail time will not be charged against the 10
Hour Policy or the 40 Hour Policy.

 

MINOR ATTENDANCE POLICY

 

10-Hour Policy - Accumulated 10 hours or more unexcused absence during a four
(4) week period

 

Corrective Action:

 

·      1st offense – file note

·      2nd offense – written warning

·      3rd offense - written warning with counseling

·      4th offense – termination

 

OR

 

12

--------------------------------------------------------------------------------


 

Lateness – four (4) latenesses in a four (4) week period.

 

Corrective Action:

 

·      1st offense – file note

·      2nd offense – written warning

·      3rd offense - written warning with counseling

·      4th offense – termination

 

OR

 

Corrective Action total for above:

 

·      Four (4) total Minor Attendance warnings = termination

 

MAJOR ATTENDANCE POLICY

 

Excessive Absenteeism - Includes the following missed work time:

 

·          40 hours accumulated lost time per three (3) months includes:

 

·      Out Early, excused and unexcused

·      Absences, excused and unexcused

·      All latenesses

·      Leave of absences, personal/medical/FMLA, if approved will not count
toward hours included under the Excessive Absentee Policy.

 

Corrective Action:

 

·      1st Offense – File Note

·      2nd Offense – Written warning with counseling

·      3rd Offense – Termination

 

All warnings will remain in effect twelve (12) months from time of infraction.

 

Section G. LEAVE OF ABSENCE:

 

1.            An employee may be granted a leave of absence, by the company,
upon written request to a Supervisor for a period not to exceed two (2) calendar
weeks in any one year, for a minimum of two (2) days (single days will only be
approved when combined with remaining vacation days, or with a personal holiday
request), but will not be granted a leave to work at any other job or business.
Earned but unused Vacation days must be used first.

 

13

--------------------------------------------------------------------------------


 

Insurance and Hospitalization benefits will continue.  Any grievance arising out
of the application of the provision shall be subject to negotiation between the
Company and Union.

 

Examples of such absences are personal business, family matters, etc.  Company
may request verification.

 

2.             By agreement between the Company and the Union Shop Committee,
employees may be granted a leave of absence for a definite period of time not to
exceed one-half (1/2) their seniority length and in no event to exceed one
(1) year without prejudice to seniority for one or more of the following
reasons:

 

a)             Death or serious illness in family.

 

b)            Personal affairs involving legal settlement.

 

During such leave of absence, the employee shall only accumulate seniority and
all benefits are temporarily withheld until employee returns, at which time the
benefits will be reinstated.

 

3.             Employees shall be granted a leave of absence, not to exceed 3
years,  for illness or injury causing confinement to a Hospital or at home under
physician’s care - provided a physician’s certificate is presented and proof of
continued disability is supplied as requested.

 

4.             This could also include outpatient treatment as prescribed by an
attending physician which qualifies under the medical plan.

 

5.             See Contract for Benefit schedule of Sickness and Accident Weekly
Benefits.

 

6.             “S & A Benefit Medical” forms may be obtained from the Human
Resources office.

 

7.             Leave of absences, personal/medical, if approved, will not count
toward hours included under the Excessive Absentee Policy.

 

8.             A “Leave of Absence” form may be obtained from Supervisor or the
Human Resources office.

 

14

--------------------------------------------------------------------------------


 

9.             During such leave of absence due to personal injury or illness,
the employee shall accumulate seniority and all Sickness and Accident payments
(based upon the direction of the third party administrator) and Life Insurance
benefits (based upon successful filing of a waiver of premium)  shall continue
for their defined term.  During such leave for Workers’ Compensation, Life
Insurance benefits shall continue for their defined term (based upon successful
filing of a waiver of premium).   Coverage of Hospitalization/Dental Benefits,
for Sickness and Accident Leaves, are paid for a period of six (6) months. 
COBRA will be effective after the initial six (6) months at a subsidized rate
equal to the normal payroll amount for an additional six (6) months.  Employees,
for both Sickness and Accident and Workers’ Compensation Leaves, are responsible
for Hospitalization/Dental Contribution amount during leave period.  Benefit
levels and contributions will be consistent with the current collective
bargaining agreement.  Contributions must be paid to the designated third party
administrator on a monthly basis, prior to the next effective month due,
otherwise benefits will be cancelled (continuation could otherwise be made
available through the terms defined by COBRA).

 

10.           Family and Medical Leave Act (FMLA) -

 

An employee, under the terms specified for Family and Medical Leave, with twelve
(12) months of service and at least 1,250 hours worked, may be granted up to
twelve (12) weeks of unpaid leave based on a twelve month rolling calendar for
the following reasons:

 

1.         The birth or placement for adoption or foster care of a child. Leave
taken for the birth of a child or the placement of a child for adoption or
foster care must be a consecutive twelve (12) week period completed within
twelve (12) months after the date of birth or placement.

 

2.         The need for the employee to care for a spouse, parent, child with a
serious health condition.

 

15

--------------------------------------------------------------------------------


 

3.         The employee’s own serious health condition.

 

Additionally, medical certification and continued documentation for intermittent
absences will be required for such absence in accordance with the Act, and the
regulations promulgated thereunder.

 

A.        Status of Accrued Paid Time

 

Although FMLA leave is generally unpaid, employees on FMLA leave may receive
workers’ compensaton benefits or disability benefits (for non-occupational
conditions), if the employee qualifies for either of those benefits.  These
benefits will run concurrent.

 

If the leave is for the care of a spouse, parent and/or child, the employee may
be required to take any remaining vacation days at the beginning of the FMLA
leave.

 

If the need for FMLA is foreseeable (such as planned surgeries or normal
births), thirty (30) day notice is requested.  If the need for FMLA is
unforeseeable (such as serious injury or illness, or a premature birth), you
must notify the company as soon as possible, and in no event, more than two
(2) days after knowing of the need for a leave.  Formal notice is further
accomplished by submitting a FMLA Application Form.  FMLA Application Forms must
be submitted within fifteen (15) calendar days of a return from an unforeseeable
serious health condition for either the employee, or a defined family member, or
the absence will not be regarded as FMLA and will be subject to the terms of the
attendance rules.

 

16

--------------------------------------------------------------------------------


 

B.         Status of Benefits

 

Health care coverages (as defined by COBRA) will continue under the same terms
and conditions as while actively at work.  Employee will be responsible for
continuing to make contributions to these plans while on leave.

 

FMLA leave will not constitute a break in the employee’s record of continuous
service and the period of such leave of absence shall be included in the records
as continuous service.  Employees, following FMLA leave, will be restored to
their original job and pay rate.  The only exception would be changes that would
have affected the employee if he / she had not gone on leave.

 

These terms are subject to review if the corresponding FMLA regulations are
revised or changed.

 

Section H. WORK SCHEDULE - The employee is to be notified on Thursday, by
12:00 p.m. if the work schedule for the coming week is going to be changed, so
that the employee has enough time to make arrangements if necessary.

 

If a department is advised ahead of time as required about the schedule change,
they must work eight (8) hours before overtime is paid.

 

Only when the Company changes the schedule out of order does an employee receive
overtime for the time worked prior to set schedule or time after set schedule no
matter how many hours they work that day.

 

Section I. CALL BACK. Any employee being called back to perform a task shall be
paid four (4) hours at straight time pay or which ever is higher, their hourly
rate, in the event of overtime or a Holiday.

 

Section J. NOTIFICATION OF ADDRESS CHANGE. It is the responsibility of each
employee to keep the Human Resources Department informed of current address and
telephone number. 

 

17

--------------------------------------------------------------------------------


 

Attempts to reach the employee at the telephone number currently listed in the
Human Resources Department’s files shall constitute proper notice.

 

Section K. TIME AND ATTENDANCE, LABOR REPORTING. Each employee shall be required
to enter his or her own attendance and labor transactions into the data
collection system.  Employee shall be responsible for the accuracy of the count
and time entered for all transactions.  Employees should be at their appointed
place of work when signal is given for work to begin and should remain at their
work until signal is given to quit.

 

ARTICLE V - SENIORITY

 

Section A. SENIORITY.  Will commence on the first day worked regardless of when
employment was first offered by any Company representative.

 

Section B. PROBATIONARY PERIOD.   All new employees shall be considered as on
probation for a period of 6 months.  The performance of any new employee will be
evaluated each month for the first 3 months and will then follow the increase
minimum/maximum guidelines as stated in the contract.   At 2 months, they are
entitled to Holiday Pay.  At 3 months, they are entitled to Personal Holiday and
Benefits.

 

All probationary employees having over 13 weeks of service with the company, and
are being discharged for inability to perform job duties may take the matter up
with their department steward and apply the discharge procedures as outlined in
the CBA.  Employees who may be discharged for Minor Infractions related to
absenteeism; and who may be discharged for any Major Infractions will not have
consideration under the discharge and grievance procedures.

 

Section C. SUPERSENIORITY STATUS. The Chairman of the Shop Committee and all
members of the Shop Committee handling all matters concerning the Grievance
Procedure shall head the plant-wide seniority list during their terms of
office.  Any member of the shop committee who at the time of election is on
second or third shift will be assigned to the first shift within their
respective classification.  Such shop committee member transferred from other
than first shift will

 

18

--------------------------------------------------------------------------------


 

replace the employee within their classification, with the lowest plant-wide
seniority, unless they can be otherwise absorbed into their classification. 
This would not apply to temporary transfers between shifts for up to thirty (30)
days.  If there is a reduction in the work force during the term of office of
the Grievance Committeeperson, they will remain at work in their respective
departments regardless of seniority unless the entire department is laid off.

 

The Committee must be able to do the job in accordance with the bumping
procedure.  This superseniority status is applicable to layoffs only, and
employees will return to their original positions on the seniority list at the
termination of their terms in office.  The Department Stewards shall head the
seniority list in their respective departments during their term of office. 
This superseniority status is applicable to layoffs only, and employees will
return to their original positions at the termination of their terms of office.

 

Section D. MEDICAL DISQUALIFICATIONS. Medical conditions that create a permanent
inability for an employee to perform their present job will result in:

 

a.             return to job they have previously satisfactorily performed,
providing there is an opening, providing they have seniority.

 

b.             seniority prevailing, accept an open job that meets the
stipulated work restrictions (failure to accept an open job will be construed as
a voluntary quit).

 

c.             a lay-off.

 

Section E. LAY-OFF PROCEDURE.  When it becomes necessary to reduce the work
force for an indefinite period in a department or within a work cell, the
reduction will be made according to job classifications, and employees will be
notified three (3) normal working days in advance.  It is understood and agreed
that in all cases of reduction in workforce, seniority shall be the determining
factor so long as those employees remaining in affected job classifications have
the skills and abilities to ensure continued efficient operations of the
Company.

 

19

--------------------------------------------------------------------------------


 

When a reduction in workforce is implemented in a department, the following
procedure will govern, seniority prevailing, provided that affected employees
have the skills and abilities to perform available jobs:

 

1.                                   Probationary employees in the department
shall be laid off before any employee having seniority in that department is
affected.

 

a.             Employees on inactive status for sickness and accident, workers’
compensation, FMLA, or personal leave, while other senior employees within their
classification are moved to lay-off status, will be moved to layoff status.

 

2.                                   If further reduction is necessary,
employees having seniority shall be entitled to displace other employees within
the department in accordance with the following:

 

a.                                       Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employees cannot displace employees
in jobs previously satisfactorily performed, they shall be entitled to displace
the employee having the least seniority in an occupation he/she is able to
perform without further training.

 

c.                                       Bumping rights for those inactive at
the time of lay off, may be invoked at the time said employee is scheduled to
return, or is released to return to work.  Bumping rights under these
circumstances, expire the working day following the scheduled return date. 
Recall rights will be extended for the normal defined term (one-half seniority
to a maximum of three (3) years) effective with the date of lay off; however,
recall rights will not be extended until the employee is scheduled to return or
is released to return to work.

 

3.                                   Any employee having seniority displaced
from a department in accordance with the above procedure shall be entitled to
displace employees in other departments in accordance with the following:

 

20

--------------------------------------------------------------------------------


 

a.                                       Displace the employee having the least
seniority in an occupation he/she had previously satisfactorily performed while
in the employ of the Company.

 

b.                                      If employee cannot displace employees in
jobs previously satisfactorily performed, they shall be entitled to displace the
employee having the least seniority in an occupation he/she is able to perform
without further training.

 

c.                                       If employee is displaced from original
bump by a senior employee with more seniority who can perform the job without
training, the employee may again exercise his/her bumping privileges.  Only the
senior employee will be considered for each multi-bump situation.

 

4.                                   In recognition of the Company’s
responsibility to maintain efficient operations, it is understood and agreed
that the following criteria shall apply to employees displacing other employees
in accordance with the above procedure:

 

a.                                       Employee will have five (5) working
days (employee with fifteen (15) years seniority will be offered up to ten
(10) working days) during which to demonstrate ability to satisfactorily perform
the work with the opportunity for familiarization of equipment and work area,
without training.  At the end of this period, employee must be performing at the
established production standard.

 

5.                                   If an employee fails to displace another
employee, due to lack of skills or abilities, he/she shall be placed on layoff
status, with the right to recall only to:

 

a.                                       His/her regular job; or

 

b.                                      A job he/she previously satisfactorily
performed; or

 

c.                                       Bottom of lay-off list.

 

6.                                   Should an employee choose not to exercise
his/her seniority rights under this Section, he/she shall be placed on layoff
status, relative to seniority.

 

21

--------------------------------------------------------------------------------


 

Employees accepting jobs in accordance with the above procedures shall be paid
at the current rate for the job.  Employees accepting jobs in accordance with
the above procedures may, with seniority prevailing, exercise shift preference.

 

Section F. RECALL PROCEDURE. When it becomes necessary to recall employees from
layoff, or to re-man a department after a reduction, the following procedure
shall be applied:

 

1.                                       The Company shall determine with
seniority prevailing whether there are displaced employees working elsewhere in
the plant or on the layoff list who previously performed in the job
classification.  Employee will be reassigned to an open job in accordance to the
following procedure:

 

a.               performed job within the past ten (10)  years.

 

b.              satisfactorily performed the job for a minimum of a two (2) year
period.

 

c.               employee will have five (5) days for familiarization and
minimal training during which to demonstrate ability to satisfactorily perform
the work.  At the end of this period, employee must be performing at the
established production standard.

 

d.              if an employee fails to satisfactorily perform the work as
required above due to lack of skills or abilities under this Section, the
employee shall be placed on layoff status, with the right to recall only to
his/her original job.

 

e.               employees accepting jobs in accordance with the above
procedures shall be paid at the current rate for the job.

 

f.                 employees bypassed shall retain their relative positions on
the lay-off list.

 

2.                                       Should open jobs become available and
the employee was unable to qualify for the above, employee will be recalled from
the layoff list in accordance with their seniority, provided that employee has
the skills and abilities to perform the available jobs.  Displaced employee
taking available job shall not be reassigned to their original job once they
have chosen to sign a Job Bid, or

 

22

--------------------------------------------------------------------------------


 

have completed one (1) year in their new job classification.  Employees bypassed
shall retain their relative positions on the lay-off list.

 

3.                                       Should employees be unable to qualify
for the above, they will be recalled to available jobs denoted by an asterisk on
the Job Classification list, by using plant wide seniority of those employees on
the lay-off list.  If the employee’s original job should re-open, the employee
must return to that original job.  Employees bypassed shall retain their
relative positions on the lay-off list.

 

4.                                       Employees recalled from the layoff list
to their original jobs refusing to return to such jobs, shall be considered
having quit, forfeiting all accumulated seniority.

 

5.                                       Employees recalled from the layoff list
to available work refusing such job shall be placed at the bottom of the layoff
list.  However, upon second refusal of recall to available work, employees shall
be considered on layoff until original job becomes available, or Article V,
Section F., #2., becomes applicable.

 

6.                                       It is understood and agreed that the
recall and re-manning procedures contained in this Agreement will be invoked
only when full time, permanent jobs become available.  Should temporary jobs
become available, the Company shall exercise its prerogative to fill those
vacancies, within the limitations of this Agreement, after having first advised
the Union.

 

Section G. TEMPORARY REDUCTIONS. The work week shall not be less than thirty-two
(32) hours, consisting of four (4) eight (8) hour days, for a period of not
longer than six (6) weeks and then the Company and the Union shall meet to
consider the advisability of continuing the thirty-two (32) hour week or
reducing the number of employees according to seniority.  This clause does not
apply to a temporary reduction in a certain department or work cell due to lack
of work, shortage of material, overstock or temporary setback of production.  A
temporary reduction in a department will be of definite duration, not to exceed
one (1) week, in which case employees will be placed on layoff status, without
invoking Article V, Section E.  Should the temporary reduction exceed one
(1) week, the Company and Union shall meet to discuss the advisability of
reducing the work force according to Article V, Section E.

 

23

--------------------------------------------------------------------------------


 

Section H. SENIORITY FORFEITURE. Employees shall forfeit seniority if:

 

1.

 

They quit or retire.

 

 

 

2.

 

Leave of Absence in excess of 3 years

 

 

 

3.

 

The employee is laid off for a period in excess of one-half (1/2) of his/her
seniority but in no event shall he/she

retain his/her seniority after three (3) years continuous lay-off.

 

4.

 

They are discharged for just cause.

 

 

 

5.

 

They are absent for three (3) consecutive working days without reasonable cause.
Questionable cause shall be

negotiated between the Company and the Union.

 

6.

 

They fail to report for work within five (5) days, after receiving notice to
report where such failure to report

does not arise from good causes, such as employment elsewhere (for a period not
to exceed two (2) weeks), illness, death in the immediate family, absence from
the city or military service, provided, however, in such cases that they give
the Company notice of the good cause preventing them from returning to work
within three (3) days of receipt of notice.

 

7.

 

While on leave of absence, they accept employment. with another concern without
approval of the Shop

Committee and the Company.

 

Section I. SENIORITY ROLLS. The Company shall furnish an accurate seniority roll
showing the status of all employees covered by this Agreement, a copy of said
roll shall be given to the Shop Committee on request.  The Company will also
notify the Union in writing of hiring, discharging, rehiring, furloughing, and
transferring of each and every employee, in order to keep the above mentioned
seniority roll up to date.

 

Section J. JOB POSTING & BIDDING. Notices of vacancies or new jobs created will
be posted on the job posting bulletin boards for a period of three (3) working
days during which employees shall have the opportunity to advance their status
by filing an application for transfer to such jobs with the Human Resources
Manager.  If posted jobs are not filled in thirty (30) days, a one-day posting
will be made before a new employee is hired.

 

24

--------------------------------------------------------------------------------


 

Work cells, once developed, will be initially staffed with active employees from
the traditional job classifications that were merged by the given work cell. 
Job openings, within a given work cell, will not be posted until the staffing
requirements within the work cell exceeds the available active employees that
were merged from the traditional job classifications.  The traditional job
classification will be the basis for posting an available work cell position. 
The existing job posting and bidding rules, contained within this section, will
govern the evaluation of any subsequent job vacancy or bid into a work cell.

 

Requests for transfer will be considered in accordance to the employee’s
seniority, qualifications and curtailment of production, before any new employee
is hired for such a job.  Before the job is awarded to a bidder, the lay-off
list will be referred to for qualified senior employees (See Article V.,
Section F.).  If a laid off employee accepts the job, the job bid must be
signed.  If an employee on the lay-off list refuses the job, refer to Article V,
Section F., #5 .  If there is reasonable doubt as to the employee’s
qualifications, a reasonable trial period shall be granted.  Should any employee
disqualify themself during the five (5) day trial period, they shall have return
rights to their previous job.  Once the employee is accepted for the job, and
once the employee completes the five (5) day trial period, he/she relinquishes
the rights to the job he/she left.  Any employee who fails to successfully hire
or transfer into a new job will be placed on layoff status, with no bumping
rights.  Layoff status will be automatically invoked upon the issuance of the
third infraction of a minor nature for failing to meet a reasonable measure of
efficiency (Infraction of a Minor Nature #10).  Employees who are disqualified
in this manner will relinquish recall rights to any previously disqualified job,
and all warnings on record will continue for the remainder of their terms once
the employee returns from layoff.

 

Employees interested in being considered for rough assembly should first bid
into the rough assembly training classification.  The horn slide training
classification will be comprised of two (2) separate tiers; Trainee B - Grade 2,
and Trainee A - Grade 5.  Available positions will be posted as Trainee B -
Grade 2.  Existing employees who transfer into this classification will have the
customary five (5) day trial period.  Employees in Trainee B will be evaluated
on a monthly basis, and transfer to Trainee A will only occur after the employee
has reached a skill level equivalent to the established standards for horn slide
assembly.  Transfer from Trainee B to Trainee A must be

 

25

--------------------------------------------------------------------------------


 

accomplished within six (6) months, if not, Article V., Section J., would
apply.  Existing horn slide assemblers will retain their current classification,
and employees within the Trainee A will be considered part of the horn slide
assembly capacity.  Under this program, the training classifications may not be
considered a permanent position.  Any employee within Trainee A can bid on Rough
Assembly jobs within departments 35 and 38, and will not be required to complete
one year of service.   However, any subsequent transfer to rough assembly
(either by bid or placement) will require employees to complete one year of
service.

 

Any subsequent job openings in rough assembly will be filled predominantly by
employees from this training classification.  This, however, is not intended to
prevent any of the current rough assemblers from bidding into a new rough
assembly opening.  Providing no eligible bids are received from current rough
assemblers, the Trainee A can bid with seniority prevailing.  If no eligible
bids are received from Trainee A, then placement of a Trainee A will be done at
the discretion of the company.  Plantwide seniority rules will apply to layoff
within this training classification (e.g. a senior Trainee A will remain over a
junior horn slide assembler, or a junior Trainee A can be bumped by a senior
rough assembler).

 

An employee transferred from one department to another shall immediately be
credited with his/her total seniority in the new department.  The Maximum
dayrate will replace “Traditional” hourly rates for all downward job transfers
and lateral job transfers (outside of their department only).  Employees with a
“Traditional” hourly rate, who are approved for an upward transfer request, or a
lateral transfer request (within their department), or are laid off for lack of
work or for medical disqualification (excluding job disqualifications), will
preserve their “Traditional” hourly rate or the Maximum dayrate (whichever is
higher).  The most senior employee may exercise shift preference from one shift
to another, within a work cell, within a job classification, within a
department, provided a vacancy exists.  The company reserves the right to
temporarily postpone shift preference, to a maximum of one (1) year, within
classifications that require extended training or supervision (specifically 5A41
– Polisher, 5A42 – Buffer, and 5A35 – Color Buffer).  All transfer requests
shall be answered if rejected for seniority, qualifications, or curtailment of
production.

 

26

--------------------------------------------------------------------------------


 

In the application of this provision, requests for transfer to another job, in
the department wherein the vacancies occur or the new job is created, shall be
considered before any such requests made by employees from other departments.

 

Once an employee accepts a transfer, or once an employee disqualifies themself
during a trial period and returns to their previous job, that employee will not
be allowed to submit another request for transfer for for a period of six
(6) months.  This applies to intra-departmental, as well as inter-departmental
transfers.

 

Requests for transfers submitted by employees in Labor Grades 1 and 2, with less
than one (1) year seniority or probationary employees, will be considered and
possibly accepted, providing that an employee with one (1) year or more
seniority did not bid the job.

 

Employees in Labor Grades 3 and above with less than one (1) year seniority
shall not be entitled to place transfer requests.

 

It is understood that requests for transfer will be considered on an individual
basis, taking in account all the factors presented at the time the request for
transfer is submitted.

 

When an abnormal condition exists that may result in the curtailing of
production in other parts of the Plant, Management reserves the right to hire
experienced individuals in preference to present employees who do not have
previous experience.

 

Union and the bidders will be notified within five (5) working days of the final
posting date.

 

Section K. SENIORITY GRIEVANCES. Any grievances arising out of seniority shall
be subject to negotiations between the Union and the Company.

 

27

--------------------------------------------------------------------------------


 

Section L. NOTIFICATION OF JOB STATUS. In laying off, furloughing, or
transferring any employee, the Company Representative shall notify the Chairman
of the Shop Committee and the employee in such layoff, furlough or transfer as
soon as practical.

 

Section M. TRANSFER INTO BARGAINING UNIT. Employees who were not employed in the
bargaining unit at any time during their period of employment with the Company
and who are transferred into the bargaining unit shall be credited with
seniority from the date of transfer into the bargaining unit after having served
their probationary period.

 

Section N. REASSIGNMENT TO BARGAINING UNIT. Employees who were, or may be
transferred or promoted from jobs within the bargaining unit to jobs outside the
bargaining unit shall retain their seniority but shall not accumulate seniority
while working on such jobs.  In the event such employees are transferred into
the bargaining unit, they shall be placed on available jobs where they are best
qualified in line with their seniority, but shall not be entitled to exercise
their seniority to displace any regular full-time employee within the bargaining
unit for a period of ninety (90) days from the date of transfer.

 

Section O. DISCHARGE PROCEDURE AND GRIEVANCES. Should an employee be subject to
discharge, he/she shall be advised of the reason for such action.  The Company
shall then request the presence of the Chairman of the Shop Committee to discuss
the cause with him/her before he/she is required to leave the Plant.

 

Should the employee or his/her representative consider the action to be
improper, a written protest must be presented to the Company within five
(5) working days after the action was taken, or the action taken will be
considered as accepted.  Such protest will be handled in accordance with the
established grievance procedure.  If it is determined that the discharge was
unjustified, the employee shall be reinstated to his/her former position and to
his/her former standing on the seniority list, without any loss of pay.

 

28

--------------------------------------------------------------------------------


 

ARTICLE VI - GRIEVANCE PROCEDURE

 

Section A. INTENT OF DISPUTE ADJUSTMENTS. It is the intent of the parties to
this Agreement that the procedure herein set forth serve as a peaceful means for
the adjustment of all disputes that may arise between them.

 

Section B. NO STRIKE / NO LOCKOUT.  The union agrees that it will not encourage,
sanction, or approve any strike, handbilling, sympathy strike, or other
interruption of work growing out of any dispute.  On the contrary, the union
will actively discourage and endeavor to prevent or terminate any strike,
stoppage, slowdown, or other interruption of work.

 

The company agrees that neither it nor its representatives will put into effect
any lockout during the term of this agreement.

 

Section C. Any grievance relating to the issuance of a warning must be submitted
to the following grievance procedure within fourteen (14) calendar days
following the issuance of said warning to the employee(s), otherwise the action
is regarded as accepted.  The union, whenever a warning is issued, will be
immediately furnished a copy of the written warning upon issuance to the
employee.  Whenever a grievance arises, the following steps shall be taken to
ensure proper and timely handling, except in the case of a termination, which
will go directly to Step 4.:

 

Step 1.

 

An employee with a problem, complaint or question will discuss the details of
the complaint with the Supervisor and the Department Steward.  Who, after
investigating complaint or problem, will determine if there is cause.  The
Supervisor, within a 24 hour period, will give a formal answer to the employee
in the presence of the Department Steward.

 

Step 2.

 

Failing satisfactory settlement with the Supervisor, a grievance shall be
written, at which time employee and Department Steward shall present the written
grievance to the Supervisor who will submit the grievance to a Company
Representative selected by the Company, who will within 10 working days, conduct
a meeting of all parties involved in an attempt to resolve the issue.

 

29

--------------------------------------------------------------------------------


 

Step 3.

 

If the issue is still not resolved, the written grievance will be taken up in a
meeting with the Grievance Committee and a Representative of the Company within
ten (10) working days of the notice of rejection to settlement in Step 2.

 

Step 4.

 

In the event satisfactory settlement is not made, and after the above procedure
has been exhausted, the grievance shall be referred to the Plant Manager or
his/her representative and the Union’s International Representative and the
Company Legal Advisor.  Should such a meeting be necessary, it will be held at
2:00 p.m. within two (2) weeks notice of rejection in step three or on a date
agreed upon by both. The Step 4 meeting may be delayed beyond the above
mentioned timetable by mutual consent of the Company representative and the
Union.  If (a) the company fails to meet, or (b) the union fails to submit
written rejection to the 3rd step outcome, within the specified time limits in
the 4th step of the grievance procedure, then the grievance shall be considered
settled on the basis of the last position – in favor of the union in situation
(a), or in favor of the company in situation (b).

 

Step 5.

 

If the grievance is not settled pursuant to the steps in the grievance
provisions of this agreement, then either party shall, within thirty (30)
calendar days after any Step 4 grievance answer submit the grievance to
arbitration.  Both the company and the union agree to utilize expedited
arbitration as a preferred method.  Post hearing briefs will be permitted only
by agreement of the parties or by direction of the arbitrator if one party so
requests.

 

If parties are not available, written notification will be presented to the
other party within the time frames as indicated above.

 

If the union fails to meet the above listed time tables, the grievance will be
considered null and void without the opportunity to file another grievance for
that action for that employee.  If  the company fails to meet the above listed
time tables, the grievance will be considered as closed with the the action
requested on the grievance going into effect.

 

30

--------------------------------------------------------------------------------


 

The employer and the union shall agree upon a list of three (3) arbitrators to
serve for the duration of this agreement.  When either party requests
arbitration pursuant to Section C., Step 5., the parties shall meet within seven
(7) working days to select an individual from this panel to hear said matter. 
The arbitrator will be selected by process of rotation.  As soon as the parties
select the arbitrator, they shall jointly request a hearing date be set as soon
as possible subject to the availability of the parties.  If the parties and the
arbitrator are unable to agree upon a date within thirty (30) days of contact
with the arbitrator, then the parties, by mutual agreement, may immediately
select another arbitrator.  No more than thirty (30) days after submission of
the case to the arbitrator, the arbitrator will issue his / her award.  The
parties agree to accept the arbitrator’s award as final and binding upon them;
however, the arbitrator shall have no power to add to, subtract from, or modify
any of the terms of this agreement.

 

The cost of the arbitrator, and meeting room shall be shared equally by the
parties.  Any other expense (such as attorney, transcript, or witness or
advocate fees) must be paid by the party incurring such expense.

 

No aggrieved party shall have any right to invoke the grievance procedure
provided above, or the arbitration procedure provided above, unless the matter
of such grievance has been presented as provided above.

 

ARTICLE VII - WAGES

 

Section A. NEW EMPLOYEE CLASSIFICATION. Any new employee may be employed in any
bracket or classification to be determined by their past experience.

 

Section B.  “TRADITIONAL” HOURLY RATES.  All existing union hourly employees
(with a hire date on or before February 21, 2005 will preserve the higher of
their overall hourly average, or their current Dayrate (for the period between
02/16/04 and 02/18/05) as their straight-time hourly rate for all hours worked.
(excluding the stated exceptions See Article VII., Section D.).  Employees
already established with an interim work cell hourly rate will receive the
higher of their current work cell rate, their overall hourly average, or their
current Dayrate (for the period between

 

31

--------------------------------------------------------------------------------


 

02/16/04 and 02/18/05) as their straight-time hourly rate for all hours worked
(excluding the stated exceptions See Article VII., Section D.).

 

Section C. SPECIAL RATES.

 

a.                                       INSTRUCTOR PAY. The Company may appoint
new instructors to train one or more employees for the job.  For the time spent
instructing, they will receive will receive twenty five cents ($.25) per hour
over their hourly rate.

 

b.                                      GROUP LEADER PAY. The company may
appoint group leaders in a particular area of the plant.  For the time spent in
a group leader role, group leaders will receive a minimum of twenty five cents
($.25) per hour over their hourly rate.

 

c.                                       TEMPORARY TRANSFERS. When an employee’s
work is in two (2) or more Labor Grades, he/she shall carry the higher rate. 
Temporary transfers can be made as an interim work assignment during temporary
periods of no work, for up to six (6) weeks, leaving the affected employee an
opportunity to return to their normal job. Temporary transfers, under these
circumstances, will be further extended if mutually agreed by the company and
the union.

 

d.                                      SHIFT DIFFERENTIALS. Employees working
on the second shift shall receive additional compensation of fifty cents ($.50)
per hour.  Employees working on the third shift shall receive additional
compensation of seventy-five ($.75) per hour.

 

ARTICLE VIII – QUALITY, COST, DELIVERY, AND SAFETY

 

Employees are expected to safely produce quality instruments in the most
efficient manner.  Conforming to safety requirements, improving quality
standards, and improving manufacturing efficiencies is every employee’s
responsibility.

 

Manufacturing operations, not contained within a work cell, must meet or exceed
110% of the job standard.  Any voids in quality, efficiency, or safety will be
subject to the established warning system.

 

32

--------------------------------------------------------------------------------


 

Safety standards, quality standards, and manufacturing efficiencies (compared to
the standards established by the former individual incentive system), must be
maintained or improved with each subsequent work cell that is developed.  Work
cells will be organized according to established lean manufacturing principles,
and will be based upon standard time observations.  Work cell cycle times,
following the removal of all non-value added operations, will be determined to
be the combination of the lowest repeatable times for each remaining job
element.  The resulting job elements, given the customer TAKT time, will be
divided between the employees that are assigned to each given work cell.  Job
elements, depending on the customer TAKT time, may be changed or altered, and
employees assigned to each given work cell will be required to assume the most
leveled and balanced combination of job elements.  Quality, cost, delivery, and
safety deficiencies, identified within a work cell, will be handled on an
individual basis, and may be subject to the established warning system.

 

ARTICLE IX - WAGE RATES

 

All employees hired after February 15, 2005 through February 18, 2008, will
receive a one time $.15 adjustment to their wages.

 

Effective February 18, 2008, all employees will receive $.30 increase to their
hourly rate.

Effective February 17, 2009, all employees will receive $.30 increase to their
hourly rate.

Effective February 16, 2010, all employees will receive $.30 increase to their
hourly rate.

 

JOB CLASSIFICATIONS AND HOURLY RATES:

 

#1 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.116

 

$

13.416

 

$

13.716

 

Minimum Hourly Rate

 

$

11.216

 

$

11.516

 

$

11.816

 

 

--------------------------------------------------------------------------------

*Sweepers

 

#2 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.245

 

$

13.545

 

$

13.845

 

Minimum Hourly Rate

 

$

11.326

 

$

11.626

 

$

11.926

 

 

33

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Case Sizing Boring Machine Operator

*Degreaser / Parts Cleaner

*Harperizer & Tumbling Machine Operator

*Laborer

*Laborer - Air/Water Check Horns

*Vibratory & Tumbling Machine Operator

*Operator - Cut and Shrink

*Operator - Drill Press & Milling

*Trucker - Stock Handler

*Trainee B

*Laborer - Rinse Tank

 

#3 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.365

 

$

13.665

 

$

13.965

 

Minimum Hourly Rate

 

$

11.428

 

$

11.728

 

$

12.028

 

 

Bender - Crooks

Lead and Silver Solderer

Furnace Operator

Braze/Paste Applicator

Operator - Punch Press

Packers

Pantograph/Schmidt Engraver Set-Up Oper.

 

 

*Pickling Tank Operator

*Shippers

Straighten Trombone Slide Tubes

Aqueous System Set-Up Operator

Lead Pot Operator

 

#4 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.514

 

$

13.814

 

$

14.114

 

Minimum Hourly Rate

 

$

11.555

 

$

11.855

 

$

12.155

 

 

34

--------------------------------------------------------------------------------


 

Automatic Tube Buffing Mch.

Brazer

CNC Automatic Spinning Machine Operator

CNC Drill Operator

CNC Laser Operator

Draw Bench Operator

Engine Lathe Operator

Final Assembly Horns

Honer - Trombone Slides

Maintenance Helper

Operator Turret Lathe, Hand Screw

Set-Up Opr. Vertical Draw Mch.

 

 

*Stock Clerk

Rotary Valve Finisher

Auto. Buff. Mach. Set-up Opr.

Cell Technician

 

#5 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.580

 

$

13.880

 

$

14.180

 

Minimum Hourly Rate

 

$

11.610

 

$

11.910

 

$

12.210

 

 

Assembler Valves & Crooks

Bender

Operator Automatic Screw Mch.

Piston/Valve Finisher

Plater C

Rough Assembly - Cornets, Trumpets

Rough Assembly - Horn Slides and Trombone Bells

Rough Assembly - Large Horns & Rotary Valves

Rough Assembly - Trombone Slides

Rough Assembler

Waste Water Pretreatment Operator

 

35

--------------------------------------------------------------------------------


 

Trainee A

 

Annealing Furnace Operator

 

#5A Grade

 

Maximum Hourly Rate

 

$

13.774

 

$

14.074

 

$

14.374

 

Minimum Hourly Rate

 

$

11.888

 

$

12.188

 

$

12.488

 

 

Rotary Valve Maker

Set-Up Operator – Punch Press

 

Color Buff and Color Rag

Polisher/Buffer

Polisher

Buffer

Lacquer Sprayers

 

 

 

2/18/08

 

2/17/09

 

2/16/10

 

TU/SU

 

$

18.404

 

$

18.704

 

$

19.004

 

FG/FTM/MI/FH

 

$

17.031

 

$

17.331

 

$

17.631

 

BA/EU/Pro ST TM/Pro TR

 

$

15.657

 

$

15.957

 

$

16.257

 

St TR/CR/TM

 

$

14.284

 

$

14.584

 

$

14.884

 

Components

 

$

12.911

 

$

13.211

 

$

13.511

 


 

#6 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.794

 

$

14.094

 

$

14.394

 

Minimum Hourly Rate

 

$

11.793

 

$

12.093

 

$

12.393

 

 

Automatic Hydraulic Spinning Machine Operator

Bender Skilled

Inspector B

Sheet Brass Workers

Plasma Arc Welder

Piston Liner, Assembler, and Ball-Out

 

36

--------------------------------------------------------------------------------


 

#6B Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

$13.850

 

$

14.150

 

$

14.450

 

Minimum Hourly Rate

 

$

11.840

 

$

12.140

 

$

12.440

 

 

Spinner - Metal

 

#6A Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

13.966

 

$

14.266

 

$

14.566

 

Minimum Hourly Rate

 

$

11.939

 

$

12.239

 

$

12.539

 

 

Maintenance B

 

#6A-1 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

14.095

 

$

14.395

 

$

14.695

 

Minimum Hourly Rate

 

$

12.048

 

$

12.348

 

$

12.648

 

 

Maintenance & Welder A

Plater B

 

#6A-2 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

14.278

 

$

14.578

 

$

14.878

 

Minimum Hourly Rate

 

$

12.204

 

$

12.504

 

$

12.804

 

 

Operator Centerless Grinder

Turret Lathe & Hand Screw - Set-Up Oper.

CNC Turning Center Set-Up Operator

 

#7 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

14.633

 

$

14.933

 

$

15.233

 

Minimum Hourly Rate

 

$

12.505

 

$

12.805

 

$

13.105

 

 

Tool Maker Trainee

Plater A

Horn Tester

 

#7B Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

14.976

 

$

15.276

 

$

15.576

 

Minimum Hourly Rate

 

$

12.797

 

$

13.097

 

$

13.397

 

 

 

 

 

 

 

 

 

 

Horn Repair

 

37

--------------------------------------------------------------------------------


 

#8 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

15.719

 

$

16.019

 

$

16.319

 

Minimum Hourly Rate

 

$

13.428

 

$

13.728

 

$

14.028

 

 

Tool Room Machinist B

 

#9 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

16.372

 

$

16.672

 

$

16.972

 

Minimum Hourly Rate

 

$

13.984

 

$

14.284

 

$

14.584

 

 

Maintenance A

Tool Room Machinist A

 

#9A Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

16.688

 

$

16.988

 

$

17.288

 

Minimum Hourly Rate

 

$

14.253

 

$

14.553

 

$

14.853

 

 

Tool & Die Maker

 

#10 Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

17.265

 

$

17.565

 

$

17.865

 

Minimum Hourly Rate

 

$

14.743

 

$

15.043

 

$

15.343

 

 

Maintenance & Electrician

 

#10A Grade

 

 

 

2/18/08

 

2/17/09

 

02/16/10

 

Maximum Hourly Rate

 

$

17.452

 

$

17.752

 

$

18.052

 

Minimum Hourly Rate

 

$

14.902

 

$

15.202

 

$

15.502

 

 

CNC Programmer, Complex

Tool & Die Maker Complex

 

38

--------------------------------------------------------------------------------


 

All new hires will be eligible for wage increases (up to the maximum contract
rate for that grade), once time/skill/ performance based thresholds have been
achieved.

 

ARTICLE X – VACATIONS

 

The Union and the Company agree that the purpose of vacations is that of
relaxation of the individual from the requirements of his/her work and that such
relaxation is earned by total years of service and hours worked.  Total years of
service will include any former years of service with the former King Musical,
United Musical Instruments, or Conn-Selmer, Inc. in addition to current
continuous years of service.

 

Section A. VACATION PERIOD. Effective June 1, 2008, employees will be earning
1/12th of their vacation per month of the current year for the current year. 
Employees are able to use their entire vacation time, per vacation schedule
below, even though it may not have been earned when taken.  If an employee has
taken this vacation time prior to it being earned – and then leave the company,
for any reason, this vacation pay (taken but not yet earned) would be required
to be reimbursed to the company.

 

The Plant will be closed for a one-week vacation period the week of the July 4th
holiday starting

( 4 vacation days plus 1 holiday ):

 

·      Monday, June 30, 2008

·      Monday, June 29, 2009

·      Monday, July 5, 2010

 

The employee’s seniority status for the purpose of vacations will be determined
as of May 31st of the vacation year.  New vacation time becomes available each
subsequent June 1st.

 

The designated Shutdown period will be staffed as follows:

 

a.                           For plant-wide maintenance, a Volunteer Sign-Up
Sheet for employees required during the shutdown will be posted two months prior
to the shutdown for a period of ten (10) working days.

 

39

--------------------------------------------------------------------------------


 

b.                          Those junior employees who cannot entirely cover the
vacation period will be the first volunteers selected for the above posted
position(s).  However, these junior employees may only volunteer for the time
not covered by vacation.

 

c.                           Should there be a need for additional manpower,
seniority prevailing, all other employees may volunteer

 

d.                          The list of employees scheduled to work the shutdown
will be posted five (5) days after the posting period is completed.  Those
scheduled to work during the shutdown period will be subject to the same Company
Rules that govern any regular workday.

 

Section B. VACATION PAY. Shall be the employees hourly rate when vacation is
taken, based on the following schedule:

 

Length of Service

 

Days of Vacation

 

 

 

 

 

Six (6) months to one (1) year seniority

 

2

 

One (1) year to two (2) years seniority

 

5

 

Two (2) years to five (5) years seniority

 

10

 

Five (5) years and up to ten (10) years seniority

 

12

 

Ten (10) years and up to fifteen (15) years seniority

 

15

 

Fifteen (15) years to twenty (20) years seniority

 

17

 

Twenty (20) years or more seniority

 

20

 

 

Vacation pay shall be paid, in the normal payroll cycle, the week following when
the vacation time was taken.  Deductions for Medical contribution to be deducted
from vacation pay.  Calculated the same as if employee was working.

 

Section C. SECOND, THIRD AND FOURTH WEEK VACATION REQUIREMENTS.

 

a.)           Employee must have either five, ten (10), fifteen (15) or twenty
(20) years of service prior to May 31st to qualify.

 

b.)          One (1) week notice must be submitted prior to the day(s) being
requested.

 

c.)           Vacation day(s) will be paid the following Friday of the workweek
requested.

 

d.)          Second, Third and Fourth week cannot be added to the following
year’s vacation.

 

40

--------------------------------------------------------------------------------


 

e.)    Individual vacation requests, outside of the determined shutdown period,
when possible, will be awarded based upon seniority.

 

f.)    “Call-in”vacation days, not taken during the scheduled shutdown period,
may be taken on a “call-in” basis.  This option will be limited to sixteen (16)
hours in ½-day increments, and sixteen (16) hours in full-day increments.
Employees with twenty-five (25) years of service as of May 31st, will have
sixteen (16) hours in ½-day increments, and sixty-four (64) hours in full-day
increments. These “call-in” days cannot be used consecutively, cannot be used
the day before or the day after a regularly scheduled holiday, and cannot be
applied retroactively.  Exception: ½-day “call-ins” may be used, with 2-week
notice, seniority prevailing, when combined with other regularly scheduled
holidays.

 

Section D. LOST TIME QUALIFICATIONS. Employees who are formally approved for
retirement or who are or have been on a sickness or personal leave of absence or
have lost time due to permanent lay-off, shall receive, at the time of
separation, their accumulated vacation pay for the regular hours actually paid
with 1,700 hours as the 100% basis.

 

a.         Employees must work no less than 1,700 hours to qualify for 100%
vacation time due.

 

b.         Employees who work less than 1,700 regular work hours will have
vacation time due pro-rated with 1,700 hours as the 100% qualifying figure
against their actual hours paid.

 

Section E. LOST TIME ALLOWANCES. Deductions will not be made for any approved
FMLA, military reserve duty, or union business within the vacation year.

 

When production is suspended because of fifty percent (50%) or more of the Plant
is shutdown due to lack of orders for instruments, employees laid off because of
the Plant shutdown will be allowed an additional 160 hours credit before
deductions are made.

 

ARTICLE XI - HOLIDAYS

 

The Company shall pay all employees with seniority covered by this Agreement at
their hourly rate for the following Holidays, to be observed on designated
dates:

 

41

--------------------------------------------------------------------------------


 

 

a.

2008:

 

 

 

 

 

 

 


 


 


FRIDAY, MARCH 21 – GOOD FRIDAY


 


 

 

 

Monday, May 26 - Memorial Day

 

 

 

 

Friday, July 4- Independence Day

 

 

 

 

Monday, September 1 - Labor Day

 

 

 

 

Thursday/Friday, November 27 & 28 - Thanksgiving Holidays

 

 

 

 

Wednesday/Thursday/Friday, December 24,25 & 26 - Christmas Holiday

 

 

 

 

Wednesday/Thursday/Friday, December 31, January 1 & 2

 

 

 

 

 

 

 

 

b.

2009

 

:

 

 

 

 

 

 

 

Friday, April 10 - Good Friday

 

 

 

 

Monday, May 25 - Memorial Day

 

 

 

 

Friday, July 3 - Independence Day

 

 

 

 

Monday, September 7 - Labor Day

 

 

 

 

Thursday/Friday, November 26 & 27 - Thanksgiving Holidays

 

 

 

 

Thursday/Friday, December 24, 25 - Christmas Holidays

 

 

 

 

Tuesday, Wednesday, Thursday, December 29, 30, 31

 

 

 

 

Friday, January 1 - New Year’s Day

 

 

 

 

 

 

 

 

c.

2010:

 

 

 

 

 

 

 

 

 

Friday, April 2 - Good Friday

 

 

 

 

Monday, May 31 - Memorial Day

 

 

 

 

Monday, July 5 - Independence Day

 

 

 

 

Monday, September 6 - Labor Day

 

 

 

 

Thursday/Friday, November 25 & 26 - Thanksgiving Holidays

 

 

 

 

Friday/Monday, December 24 & 27 - Christmas Holidays

 

 

 

 

Tuesday, Wednesday, Thursday, December 28, 29 & 30

 

 

 

 

Friday - December 31st – New Years Day (Observed)

 

 

 

 

 

 

d.

Personal Holiday to be used as requested by employee:

 

 

 

 

 

 

1.

Two weeks notice must be submitted prior to the day being requested, seniority
prevailing, when combined with other regularly scheduled holidays.

 

42

--------------------------------------------------------------------------------


 

 

 

 

2.

Must be approved by Human Resource Manager.

 

 

 

 

 

 

 

 

3.

The Personal Holiday, if used at any other time, can be merely taken with
advance or “call-in” notice. However, the Personal Holiday cannot be applied
retroactively to a day already missed. The Personal Holiday, if arranged on a
call-in basis, must be reported to your Supervisor or Human Resources within two
(2)  hour of your scheduled starting time. This holiday must be taken by the end
of each contract period. Employees who have not used their personal holiday
shall be paid for the holiday at the end of the contract year.

 

Section A. HOLIDAY PAY QUALIFICATIONS  Employees must have worked 6 hours on the
last regularly scheduled work day prior to and the next regularly scheduled work
day after such holiday.  Employees not actively working (e.g. layoff, leave of
absence, etc.) who are not in pay status shall not be eligible for holiday pay,
provided however, that an FMLA covered absence on the day before or the day
after a holiday shall not result in an employee being ineligible for holiday
pay.

 

Exceptions:

 

Excused Absence as outlined in the Attendance Policies and Personal Emergencies.
Emergencies that occur the day before or the day after a holiday will be handled
on an individual basis.  The employee must report the emergency to the Human
Resource Manager, and the employee must furnish documentation proving the
legitimacy of such emergency upon return to work.  Human Resources will
determine if payment for the holiday(s) is to be made under these conditions.

 

ARTICLE XII - UNION SECURITY

 

All employees who are covered by the representation clause in the contract and
are present members of the Union, must as a condition of employment, remain
members in good financial standing except for assessments and fines during the
life of the contract.

 

43

--------------------------------------------------------------------------------


 

All employees hired into the bargaining unit described in the representation
clause of the contract must, as a condition of employment, join the Union within
thirty (30) days from their hiring date and remain members in good financial
standing throughout the life of the contract.

 

The Company does agree, subject to applicable Federal and State Laws, to a
voluntary check-off of Union dues, provided such voluntary check-off
authorization meets with the approval of the Company.

 

This check-off by the Company of monthly dues does not cover any assessment over
and above the mandatory monthly dues as determined by the National
Administrative Committee of the Union.

 

ARTICLE XIII - MEDICAL EXAMINATION

 

Section A. INJURY REPORTING. All employees must report all injuries when they
occur to their Supervisor, so it can be recorded and sent to the dispensary,
doctors or hospital.

 

Section B. TRANSPORTATION TO COMPANY DOCTOR. The Company will provide,
transportation to and from the Company recognized Medical Facility for those
employees injured on the job when necessary on the day of the injury only.

 

Section C. LOST TIME-INJURY. An employee will be compensated at their hourly
rate for lost time on the day of the injury when sent to Doctors or Hospital,
but will not exceed past the normal quitting time, providing a slip indicating
the is turned back to their Supervisor, who will forward it to Human Resources.

 

Section D. WORKERS’ COMPENSATION. If the treating physician for an established
workers’ compensation claim requires the employee to visit his/her office or
hospital during working hours for follow-up treatment, he/she shall be
compensated for loss of time up to a maximum of two (2) hours for each visit at
their hourly rate.  However, this provision only applies to appointments
relating to treatment, or when the company requires and schedules an independent
medical exam during work hours.  Claims in excess of this amount shall be
determined between the Company and the Union Shop Committee

 

44

--------------------------------------------------------------------------------


 

Should an injury not be reported as per requirements, and a claim filed by
employee, the Company has no choice but to deny such claim at the hearing.

 

ARTICLE XIV - GENERAL PROVISIONS

 

Section A. UNION ACTIVITIES. The Company recognizes and will not interfere with
the right of its employees to become members of the Union.  The Union agrees
that neither it nor any of its officers or members will engage in any Union
activity while such employees are on Company time, unless it is mutually agreed
by the Company.

 

The Shop Steward, Departmental Stewards and Shop Committee shall be paid at
their hourly rate for all time spent in mutually agreed upon meetings with
Management during scheduled working hours.

 

In addition to pay for time spent in mutually agreed upon meetings with
Management during scheduled working hours, the Chairman of the Shop Committee
shall receive pay for up to ten (10) hours per week and the Departmental
Stewards shall receive pay for up to three (3) hours per week for the time spent
on problems arising under this Contract which affect the mutual interest of the
Union and the Company.

 

Section B. TELEPHONE USAGE. It is agreed that the President of the Union or the
Chairman of the Shop Committee shall have use of the Company’s telephone at any
time to consult with the UAW, or Government agencies’ representatives in regard
to matters covered by this Agreement.

 

Section C. BULLETIN BOARDS. Are to be used solely for the purpose of exhibiting
official announcements of the Union and the Company.  The dedicated bulletin
board for the union is to be used solely for the purpose of posting official
union business, and may not include any personal announcements or statements.

 

Section D. REST PERIODS. In effect during working hours and the wash-up period
at quitting time shall be continued (a constant allowance of 25 minutes per day
for rest periods and wash-up

 

45

--------------------------------------------------------------------------------


 

time, except for the Polishing / Buffing / Color Buffing Departments, where an
additional 5 minutes wash-up time is allowed).

 

Section E. SUPERVISORS WORKING. No employee outside the bargaining unit shall
perform any work customarily performed by employees within the bargaining unit. 
It is agreed, however, the Supervisors may perform such work while acting as
instructors or assisting in solving a production problem.  It is further
recognized that it is part of the normal procedure of supervision to test and
inspect.  During the period in which a shortage of staffing exists due to
absenteeism or assignment of personnel to other jobs, the Shipping Department,
Maintenance and Tool Room, Machine Shop, and Repair Department Supervisors are
excluded from this limitation.

 

Section F. TEMPORARY EMPLOYEE. Is one engaged by the Company for a definite
period of time, not in excess of ninety (90) days, to perform a specific type of
work that does not occur with regularity.  The Company agrees not to call in
temporary employees, if regular employees are available to do the work.

 

ARTICLE XV - FRINGES AND SCOPE OF THE AGREEMENT

 

Section A. BENEFITS. The Company agrees to an insurance plan for its employees
under a policy or policies issued by an insurance company, association or
medical group as selected by the Company, subject to the right of the Company to
amend, cancel or reinsure the policies or change the underwriters thereof,
provided the benefits indicated herein are maintained for the life of this
Agreement.

 

The Company shall afford the employees an annual opportunity to enroll in the
company sponsored healthcare programs.

 

1.         HOSPITALIZATION PLANS.

 

Opt Out Program

Employees may be eligible for a quarterly payment during the period of coverage
provided they remain covered under an alternative health care plan.  This
quarterly payment of $400 will be made

 

46

--------------------------------------------------------------------------------


 

at the end of each quarter.  If an employee is married to another Conn-Selmer
employee, it is considered a family unit and thus not eligible to participate in
the opt out program.  Employees must have been a prior participant in a
Conn-Selmer Health Plan to qualify.

 

Employees will be eligible as of the 1st of the quarter following enrollment in
the opt out program and must be actively employed with Conn-Selmer on the last
day of the quarter in order to receive the quarterly opt out payment.  All
payments made will be less required tax withholding.

 

Employees under a court order to provide healthcare coverage for their
dependents are ineligible to participate under this plan.

 

If an employee opts out of Conn-Selmer Health Care Plans and wishes to re-enter
the plan, they may only do so during open enrollment or upon a change in status
as defined by ERISA.  Once employee re-enters the Plan, all quarterly payments
will end.  Employee will not receive a quarterly opt out payment if they enter
the Health Insurance Plan during the middle of a quarter.

 

Self-Insured or Kaiser HMO Medical Insurance.  Effective May 1, (or the first
pay cycle for each subsequent calendar year).  Spousal carve-out to apply on all
plans.

 

Contribution: (Per Week)

 

2008

 

2009

 

2010

 

Kaiser HMO:

 

 

 

 

 

 

 

Employee only:

 

$

29.00

 

$

32.00

 

$

34.00

 

Employee and Family:

 

$

39.00

 

$

44.00

 

$

49.00

 

 

 

 

 

 

 

 

 

Base Plan:

 

 

 

 

 

 

 

Employee only:

 

$

19.00

 

$

20.00

 

$

22.00

 

Employee and Family:

 

$

37.00

 

$

40.00

 

$

42.00

 

 

47

--------------------------------------------------------------------------------


 

2.         FLEXIBLE SPENDING ACCOUNTS:

 

Healthcare:  Allows you to use before-tax dollars to pay for typical
out-of-pocket health care expenses such as deductibles, copayments, and
non-covered expenses.

 

Up to $2,500.00

 

Dependent Care:  Allows you to use before-tax dollars to pay for child care or
for an elderly or disabled family member.

 

Up to $5,000.00 can be contributed if married, or up to $2,500.00 can be
contributed if single.

 

3.         VISION PLAN:

 

Eye exam and glasses or contacts every 24 months:

 

Exam:

 

$

35.00

 

Frames:

 

$

55.00

 

Lenses:

 

 

 

Single:

 

$

40.00

 

Bifocal:

 

$

50.00

 

Trifocal:

 

$

70.00

 

Lenticular:

 

$

80.00

 

Contacts:

 

 

 

Cosmetic:

 

$

105.00

 

Medical:

 

$

210.00

 

 

 

 

2008

 

2009

 

2010

 

Contribution: (Per Week)

 

 

 

 

 

 

 

Employee only:

 

$

1.25

 

$

1.25

 

$

1.25

 

Employee and Family:

 

$

3.75

 

$

3.75

 

$

3.75

 

 

4.         DENTAL PLAN.

 

$1,000 Annual Maximum Benefits

 

Preventative Services:

 

100%, no deductible

Basic Restorative:

 

85%, $50 deductible

Major Restorative:

 

50%, $50 deductible

Orthodontia:

 

50%, $50 deductible, $1000 lifetime limit per child.

 

48

--------------------------------------------------------------------------------


 

 

 

2008

 

2009

 

2010

 

Contribution: (Per Week)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee only:

 

$

2.50

 

$

2.50

 

$

2.50

 

Employee and Family:

 

$

4.00

 

$

4.00

 

$

4.00

 

 

5.         SICKNESS AND ACCIDENT WEEKLY BENEFITS. Beginning with the first day
of an accident or hospitalization or the eighth day of a sickness, benefits will
be payable for a maximum of 26 weeks for any one continuous period of disability
in any one year.  If a period of illness exceeds two (2) weeks (14 days) for a
non-occupational sickness, the initial two (2) week (14 days) waiting period
will be waived.  The employee will be paid from the first day of illness
according to the following schedule:

 

$360 per week effective February 16, 2008

 

$375 per week effective February 17, 2009

 

$375 per week effective February 16, 2010

 

 

6.         LIFE INSURANCE and AD&D. $35,000 effective February 15, 2008. 
Effective February 16, 2010, increased to $37,000.

 

7.         PENSION.  Employees who retired after February 15, 2008 shall receive
a monthly benefit increase to $25.00 per service year.  Employees who retired
after February 17, 2009, shall receive a monthly benefit increase to $26.00 per
service year.  Employees who retire after February 16, 2010, shall receive a
monthly benefit increase to $27.00 per service year.

 

Section B.  MEDICARE INSURANCE PREMIUM.  The Company will pay the entire cost
for those employees covered under Medicare Part B, reimbursing those employees
on a quarterly basis.

 

Section C. RETIREE INSURANCE PREMIUM. All payments of premium by the Company for
insurance or hospitalization for employees, retired under the provisions of the
Retirement Plan for

 

49

--------------------------------------------------------------------------------


 

Hourly Employees because of disability or otherwise, shall terminate during the
first of the month following the month of retirement.

 

Section D. CLAIMS PROCESSING. The Company shall bear all necessary
administrative expenses and agrees that in the administration of the insurance
plan, all claims shall be processed as expediently as possible.  All matters
concerning benefits provided under the insurance plan shall be governed by the
terms and conditions of the insurance policy or policies purchased by the
Company.

 

Section E. BENEFITS WAITING PERIOD. Employees shall become eligible for sickness
and accident insurance, life insurance and hospitalization/dental coverage after
they have completed three (3) months of accumulated service, provided they are
still actively at work and have enrolled.

 

Section F. ONE MONTH LAY-OFF CLAUSE. All insurance coverage of an employee shall
be cancelled one (1) month following the month after lay-off date.  The employee
may exercise the COBRA privilege as described in Section G of this Article.

 

Section G. COBRA. If employment terminates for any reason other than gross
misconduct, or if the hours worked are reduced so that medical coverage
terminates, the employee and covered dependents may continue coverage under the
Company plan as outlined in the Summary Plan Description, provided the employee
and dependents are not covered under any other plan.  For the purpose of this
provision, “gross misconduct” means any violation of State or Federal laws.  Any
employee who elects to continue coverage under the Plan must pay the full cost
of the coverage.

 

If an employee becomes divorced or legally separated, or if the employee’s 
dependent child is no longer an eligible dependent under the plan, the employee
or another family member must notify the Company within thirty (30) days.

 

Section H. PLAN 125. All employee contribution for Hospitalization/Dental
Coverage are deducted on a pre-tax basis toward their share of the cost of the
benefits.  The employee should refer to the Summary Plan Description of the
Benefit Plan for the Employees of Conn-Selmer, Inc. for details regarding this
program.

 

50

--------------------------------------------------------------------------------


 

Section I. JURY DUTY. An employee who has completed his/her probationary period
and who serves as a juror during his/her regular work week, Monday to Friday,
inclusive, shall be excused from work for the days required to serve, and will
be paid eight (8) hours at their hourly rate (excluding shift differential) for
each day of jury service.  The employee must present satisfactory evidence.  If
an employee works his/her regular shift in addition to performing jury duty,
he/she shall not qualify for payment under the provisions of this paragraph.

 

In order to qualify for Jury Duty pay, an employee must present the Company with
Notice to Report within two (2) working days following receipt of such notice.

 

Section J. BEREAVEMENT PAY. An employee who is actively on payroll and has
completed their probationary period will be granted an excused absence,
following the death of an immediate family as follows:

 

·    4 working days off with pay:  parent, spouse, child or step-child

 

·    3 working days off with pay:  sibling, in-law, step-parent, grandparent, or
grandparent in-law.

 

Bereavement days occuring during an employees vacation will displace vacation
days (Example:  Employee is on a two (2) week vacation and a death occurs in the
immediate family, employee returning to work as scheduled will only be charged
with seven (7) vacation days.  Bereavement days occuring during a holiday will
be taken immediately after the holiday.

 

Section K. RE-NEGOTIATION. It is understood and agreed between the parties
hereto that all economic issues, including, but not limited to wages and
so-called fringe benefits have been fully negotiated between the parties and
shall not be subject to further negotiation during the life of this Agreement
but all other matters not specifically set forth in this Agreement shall be
subject to negotiation during the term of the Agreement.

 

51

--------------------------------------------------------------------------------


 

ARTICLE XVI - COMPANY RULES, REGULATIONS

 

In every business where many people work together, some specific rules and
regulations are necessary to define acceptable conduct and to promote the smooth
functioning of the business as a whole.

 

The purpose of the following rules is to insure all employees safety and
fairness in their cooperative effort, rather than to place restrictions on any
one individual.

 

The Company feels that a great majority of its employees want to play the game
fairly and will abide by the rules where they are known.  For this reason, we
have set forth acts of misconduct which, if committed, will result in
appropriate disciplinary action.

 

When an employee is being counseled in line with a discipline problem, the
steward will be involved at the department level and the Chairman of the Shop
Committee at the Human Resources level.

 

Section A. MINOR WORK RULES

 

1.         Loafing, neglect or failure to perform assigned duties.

 

2.         Improper use of Company property.

 

3.         Violation of safety rules.

 

4.         Failure to be in assigned area or at station at required time.

 

5.         Leaving Department or job prior to authorized time.

 

6.         Leaving Department to use phone without obtaining required pass.

 

7.         Creating or contributing to unhealthful or unsanitary condition, or
displaying signs, obscene pictures or literature or distributing them.

 

8.         Neglect of duty or failure to meet reasonable measure of efficiency
or productivity or negligence resulting in inferior work, scrap, or waste.

 

9.         Running or in any other way creating a condition hazardous to the
individual or fellow employee.

 

10.       Failure to wear assigned safety garments or use of assigned safety
equipment.

 

52

--------------------------------------------------------------------------------


 

11.       Solicitation of employees for donations or memberships in outside
organizations, circulation of petitions or magazines in the Plant area without
specific approval of the Human Resources Department.

 

12.       Being in an area unauthorized in the Plant or on Plant property.

 

13.       Gambling of any type.

 

14.       Changing a certain phase of a set operating procedure without proper
authorization.

 

15.       Posting of notices or signs or writing in any form on official
bulletin boards or removal of approved notices without approval of the Human
Resources Department.

 

16.       Leaving the Plant at break or lunch period and not returning without
permission or notification.

 

17.       Entering or leaving the Plant by other than the authorized area
assigned.

 

18.       Subtle forms of harassment, intimidation, or inappropriate language or
behavior.

 

19.       Failure to enter or improper entering of labor reporting.

 

19.       Leaving the grounds at lunch without clocking out/in.

 

Section B. MAJOR WORK RULES

 

1.         Insubordination (willful disobedience of authority).

 

2.         Theft.

 

3.         Bringing, having or consuming intoxicating beverages or narcotics in
the Plant or on Plant property.

 

4.         Smoking inside the walls of the facility.

 

5.         Willful damage to or unauthorized removal or appropriation of or
defacing property belonging to the Company or another employee.

 

6.         Walking off the job.

 

7.         Punching another employee’s time card in or out resulting in pay for
time not worked.

 

8.         Falsification of personnel records.

 

9.         Possession of firearms or any type of weapon on company property.

 

10.       Physical violence, aggressive retaliatory actions, verbal threats,
patterns of continued intentional harassment, sexual harassment, or any serious
violation of discrimination laws.

 

11.       Flagrant violation or reckless disregard of any safety rule or policy
which places the employee or others in danger.

 

53

--------------------------------------------------------------------------------


 

12.       Being on company property while under the influence of alcohol, or any
other illegal or controlled substance.

 

Section C. PROGRESSIVE DISCIPLINE.  For all work rules, with the exception of
Rules of a Major nature, which may include disciplinary measures up to and
including termination.

 

·    1st offense, Written Warning

 

·    2nd offense, Final Written Warning

 

·    3rd offense, 3 day suspension

 

·    4th offense, termination

 

Section D. DURATION. All warnings will remain in effect until the one (1) year
anniversary date from the date of infraction.

 

ARTICLE XVII - DURATION OF AGREEMENT

 

Section A.  The Union and the Company mutually agree that all of the provisions
of the Agreement shall remain in full force and effect without change up to and
including February 15, 2011, unless changes by mutual agreement and shall
continue from year to year thereafter unless at least sixty (60) days prior to
February 15, 2011, or sixty (60) days prior to any anniversary date thereafter,
either party notifies the other, in writing of its desire to terminate, modify,
or change the Agreement.

 

Section B. RETIREMENT AGREEMENT. It is agreed that all the provisions of the
Retirement Agreement for Hourly Employees will be continued to February 15,
2008, in order to coincide with the expiration of that Contract.

 

IN WITNESS WHEREOF, the parties have executed the foregoing Agreement this 15th
day of February, 2008.

 

U.A.W. LOCAL 2359

Dwayne Klier

Bryant Harvey

 

54

--------------------------------------------------------------------------------


 

Joe Shoda

Randy Lang

Bob Madda

Rory Krause

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

Linda K. Romanik

 

CONN-SELMER, INC.

Bob Speed

John Stifel

Bobbi Imel

Linda Iliano

 

Memorandum of Agreement

 

Effective February 17, 1997, by mutual consent, the job classifications for
Polisher (5A41) and Buffer (5A42) will be recognized as separate jobs from this
day forward.  All previous related memorandums of agreement will be considered
null and void, and will not be recognized from this day forward.  This agreement
does not change any portions of the current bargaining agreement, nor does it
change any other established employment practice not specifically discussed.

 

Memorandum of Agreement

 

Effective February 17, 1997, by mutual consent, the overtime hours for a five
(5) hour Saturday clean-up schedule, within departments 50 and 52, will be
rotated between those that volunteer for the available positions.  Only
employees from departments 50, and 52 will be eligible to volunteer for the
available positions.  The set positions on this clean-up crew will be assigned
by the company.

 

This policy will not apply to a three (3) hour Saturday clean-up schedule within
departments 50, and 52, or to any other overtime schedule in other areas of the
shop.

 

This agreement does not change any portions of the current bargaining agreement,
nor does it change any other established employment practice not specifically
discussed.

 

55

--------------------------------------------------------------------------------


 

Letter of Understanding

 

If “public authorities” declare a “State of Emergency” in Lake County, absent
days will be excused.

 

Letter of Understanding

 

An employee with the job classification of buffing, polishing, color buffing and
sheet brass, that has reached 30 years or more of service in that job
classification will be able to submit a bid (downward, lateral or upward)  for
an open position without loss of their traditional pay rate.

 

Letter of Understanding

 

The Union Committee and International Union Representative, if available, and
members of the management staff and Sr. V.P. of Operations, if available, will
meet every month to discuss issues related to the efficient operations of the
facility.

 

Letter of Understanding

 

The Company will change from an accrued vacation period to a current vacation
period effective June 1, 2008.  In order to bring employees current in this
process, a one-time vacation payout will be made by the end of June, 2008 for
vacation that was earned from June 1, 2007 through May 31, 2008.  The vacation
rate will be the rate that was calculated on July 1, 2007.

 

Letter of Understanding:

 

In the event the company determines to outsource or subcontract work performed
at the facility, it will meet with the union to discuss the matter further. 
While the company will endeavor to preserve work at the facility, all
outsourcing or subcontracting options will only be used to improve the
competitiveness of student trumpets, student cornets, and student trombones, and
also specifically the ¾ Baritone (Model 623).  Other instruments may be added
with mutual agreement with the company and the union.

 

Letter of Understanding:

 

The cost of “emergency” medical treatment, for what was considered to be a
“certified” work related incident, that was later denied payment by the OBWC and
the employee’s medical

 

56

--------------------------------------------------------------------------------


 

insurance, will be reimbursed by the company.  “Non-emergency” injuries or
illnesses, that may not be work related, or that will not be granted
“certification” by the company, will be referred to the employee’s physician;
and, if denied will not be eligible for reimbursement.

 

Letter of Understanding:

 

In the event the company determines to insource production operations normally
performed at other manufacturing facilities, or develop and refine production
operations for other manufacturing facilities, these same operations will not be
construed as permanently assigned to this manufacturing facility.  This
understanding, under these terms, permits the company to restore, implement, or
move these same production operations to other alternative manufacturing
facilities.

 

Letter of Understanding:

 

An employee promoted to a supervisory or managerial position, or appointed or
elected to an assignment with the international union, shall be granted such
leave, and shall be guaranteed reemployment in the same or like position, in
line with his or her seniority at the prevailing rate of pay.  Seniority shall
accumulate during such leaves; however, all benefits provided under the terms of
this collective bargaining agreement shall terminate effective with the
commencement of the said leave, and shall reinstate upon return from said leave
(based upon the benefit levels, plans, and contributions in effect at that
time).  Return rights, for either assignment, will be limited to one occurrence
per individual for future leave requests.  Any current leaves will not be
accommodated under these defined terms.

 

Letter of Understanding:

 

The company agrees to maintain the payroll cycle on a weekly basis, and to
provide continued access to direct deposit.  Voluntary, after-tax deductions may
be combined with the normal union dues deduction (when processed each month). 
Any additional, voluntary after tax deductions must be summarized and submitted
with the monthly union dues check-off list.

 

Letter of Understanding:

 

Employees, asked to perform work on regularly scheduled holidays, will postpone
holiday pay to an equivalent number of additional personal holiday(s).  Any
additional personal holidays,

 

57

--------------------------------------------------------------------------------


 

accumulated in this manner, will be subject to the same defined terms as
identified under Article VII., Section C., d., #3.

 

Letter of Understanding:

 

Employees that were previously disqualified from the job being recalled, will be
bypassed, and will retain their relative position on the recall list.  Internal
job bids will only be compared to the relative seniority, qualifications, and
job factors that are presented by the next employee eligible for recall from the
layoff list.

 

Letter of Understanding:

 

During the term of this agreement, if the company should permanently close the
Eastlake Facility or if the company should take action resulting in the
permanent displacement of at least 25% of the employees actively working as of
February 15, 2005, upon request by the union the company will engage in
negotiations with the union over the effects of permanent closure or permanent
displacement on those affected employees.

 

Letter of Understanding:

 

The company has reviewed the feasibility of installing showers for the
polishing, buffing, and color buffing departments and has agreed to install
three (3) showers within one (1) of the existing restrooms.

 

Letter of Understanding:

 

To better facilitate lean manufacturing in the rough assembly departments the
company and union have agreed to combine Departments 35 and 38.

 

Letter of Understanding:

 

The company has agreed to conduct periodic air quality monitoring of the
Eastlake facility.

 

Letter of Understanding:

 

In an endeavor to improve quality, the company and the union have agreed to
develop a response team(s) to address issues impacting / impeding the facility
in meeting production requirements.

 

58

--------------------------------------------------------------------------------


 

U.A.W. LOCAL 2359

 

 

/s/ Bryant Harvey

 

/s/ Dwayne Klier

Bryant Harvey

 

Dwayne Klier

 

 

 

/s/ Rory Krause

 

/s/ Randol Lang

Rory Krause

 

Randol Lang

 

 

 

/s/ Bob Madda

 

/s/ Joe Shoda

Bob Madda

 

Joe Shoda

 

 

INTERNATIONAL REPRESENTATIVE OF U.A.W.

 

 

/s/ Linda Romanik

 

Linda Romanik

 

 

 

CONN-SELMER, INC.

 

 

/s/ Bob Speed

 

/s/ John Stifel

Bob Speed

 

John Stifel

 

 

 

/s/ Bobbi Imel

 

/s/ Linda Iliano

Bobbi Imel

 

Linda Iliano

 

59

--------------------------------------------------------------------------------